At the outset, I wish to congratulate 
His Excellency Mr. John. Ashe on his election as 
President of the General Assembly at its sixty-eighth 
session. I am confident that his wisdom and skill will be 
brought to bear as he steers the Assembly through a year 
of progressive dialogue and challenging negotiations. 

The theme of this year’s session, “The post-2015 
development agenda: setting the stage”, is timely, as it 
presents an opportunity for us to discuss the future of 
global development. To that end, I wish to assure the 
President of our delegation’s support as he discharges 
the function of President at this session. 

The African continent has this year also reached a 
significant milestone. In May, together with the rest of 
the continent, we celebrated the fiftieth anniversary of 
the founding of the Organization of African Unity, the 
forerunner to the African Union. The African Union 
is a symbol of the collective hopes and aspirations 
of our resilient continent. As expected, that occasion 
formed the basis for mutual reflection on the future 
direction of a young and versatile Africa. Furthermore, 
next year, our country will commemorate 50 years of 
its independence. We approach that milestone proud 
that Zambia continues to enjoy political stability and 
has embraced democratic principles that have formed 
the basis for social and economic transformation for 
improving the lives of the Zambian people.

Our country is also honoured to have played a 
significant role in peacebuilding initiatives within 
the subregion and the continent at large and continues 
to participate in them. Zambia will therefore remain 
committed to the ideals for which she has stood and 
is prepared to contribute to global efforts aimed at 
uplifting humanity.

To address the aspirations of our peoples, in 
particular those of the most vulnerable nations, we 
as a global community meeting in this Assembly 
set ourselves the Millennium Development Goals 
(MDGs) — eight clear targets that resonate with our 
populations’ aspirations. In less than two years, we 
will have reached the deadline for the attainment of the 
MDGs, and Governments will have an opportunity to 
take stock of the achievements made in efforts to attain 
the development targets set at the turn of the century.

We are all champions of the MDGs. We have run 
the race, and we continue to run the race, albeit at 
different paces and on different terrains. What remains 
critical, therefore, is what we do between now and the 
deadline, as well as how we will move beyond 2015.

Amid much anxiety, the 2013 progress report for 
my country was released in May. On a positive note, 
the report indicated the tremendous progress made 
by Zambia on MDGs 4 and 5, regarding reducing the 
under-five mortality rate by two thirds and the maternal 
mortality ratio by three quarters by 2015. I emphasize 
here that maternal mortality is rooted in gender 
inequality, which manifests itself as poor education for 
girls, early marriage, adolescent pregnancies and lack 
of access to sexual and reproductive health care. The 
results therefore tell us that with more effort, gender 
inequality can be redressed.

Zambia’s MDG report further indicates that we 
have made great strides in the fight against HIV/AIDS. 
The challenges are still immense, and we have to ensure 
that those living with HIV and AIDS are receiving the 
best care and access to social protection services. All 
efforts must be made to reach zero infection and zero 
deaths by building on what has been achieved so far. 
International support is equally critical for a sustained 
and enhanced response.

The Zambian economy is presently enjoying 
macroeconomic stability and has experienced 
appreciable economic growth over the recent past. 
However, our Government still has the huge task of 
ensuring that the basic needs of Zambians are met, as 
poverty levels and unemployment remain a challenge. It 
is not surprising, therefore, that we have made marginal 
progress in reducing the prevalence of hunger. In order 
to accelerate Zambia’s efforts to achieve MDG 1, our 
Government has taken an unprecedented and painful 
step in curtailing subsidies on fuel and maize. That 
has enabled us to release much-needed resources for 
programmes that are deliberately targeted at poverty 
alleviation. We have also transformed and repositioned 
social protection services to optimize efficiency.

The International Monetary Fund and the World 
Bank estimate that economic growth in sub-Saharan 
Africa can be expected to be higher than the global 



average — around 5.5 per cent in 2013 and 6.1 per 
cent next year. However, in the absence of inclusive 
social development and without food security, that 
growth risks being undermined by social exclusion, 
particularly for the youth. For instance, while our 
Government recorded a growth in gross domestic 
product of 7.3 per cent in 2012, we recognize the fact 
that it is equally important to ensure that we put in 
place specific measures that will promote equality and 
social justice in the labour market. It is for this reason 
that we are strongly advocating for investment that 
creates real and sustainable employment prospects for 
our people, while at the same time making our economy 
more labour-absorbent.

In turning to the post-2015 agenda, our Government 
believes that the importance of the intergovernmental 
processes on sustainable development goals is critical 
and cannot be overemphasized. I wish to reiterate 
the need to have a single set of universally agreed 
sustainable development goals reflecting sustainable 
development priorities that are actionable and concise 
and whose implementation will resonate with the 
different development and economic levels of Member 
States. Furthermore, the goals will need to be prudently 
balanced and to effectively integrate the economic, 
social and environmental aspects of sustainable 
development. To that end, it is necessary to build global 
partnerships that are supported by commitments to 
regional and international cooperation, anchored with 
mutual accountability, enhanced local private sectors 
and public-private partnerships.

Our Government believes that addressing issues of 
poverty is important for the achievement of sustainable 
and inclusive development in the future we want for 
Zambia. Our country attaches importance to improving 
the welfare of our people, especially women, children 
and young people, through wealth and employment 
creation, the provision of quality education and of 
quality health care, and industrialization, among other 
things.

In particular, our Government wishes to emphasize 
the need to mainstream children’s issues, including 
access to quality education and quality health care 
services, provided at the right time. Social protection 
and upholding the rights of all children is critical and 
should transcend the global desire for a better future. It 
is therefore imperative that the post-2015 agenda take 
into account the momentum that has been attained in the 
realization of the MDGs in order to ensure continuity 
and sustainability.

My address to the Assembly would be incomplete 
if I did not underscore Zambia’s, and indeed Africa’s, 
desire to realize a more democratic and representative 
Security Council. As a continent, our voice could not 
be clearer. We continue to call for greater progress in 
those negotiations, whose conclusion is long overdue. I 
wish to reiterate our position, as defined in the Ezulwini 
Consensus. The United Nations boasts of an all-inclusive 
multilateral process, but that is obviously lacking when 
it comes to the Security Council. The effectiveness of 
that organ should be enhanced by adapting it to the 
prevailing global realities of international peace and 
security and the legitimacy realized through an all-
inclusive process.

In conclusion, allow me to express Zambia’s 
gratitude for the support received in the recent hosting 
of two important United Nations conferences, namely, 
the twentieth session of the General Assembly of the 
World Tourism Organization and the fourth Meeting of 
States Parties to the Convention on Cluster Munitions. 
I therefore take this opportunity, on behalf of my 
Government and the Zambian people, to thank all those 
who participated and contributed to the success of 
those meetings. We look forward to the opportunity to 
host again in the near future.
